Case 0:19-cv-61850-FAM Document 1 Entered on FLSD Docket 07/23/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 NEIL JOSEPH HIDALGO,

                Plaintiff,
 v.

 TRAMONTANO BUSINESS HOLDINGS
 INC. D/B/A ALL STAR PIZZA,
 JAMES TRAMONTANO,

             Defendants.
 __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

        Plaintiff, NEIL JOSEPH HIDALGO, brings this action against Defendants,

 TRAMONTANO BUSINESS HOLDINGS INC. D/B/A ALL STAR PIZZA and JAMES

 TRAMONTANO, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and

 alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff NEIL JOSEPH HIDALGO was a resident of the State

 of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Defendant, TRAMONTANO BUSINESS HOLDINGS INC.

 D/B/A ALL STAR PIZZA, was a Florida corporation with its principal place of business in South

 Florida, engaged in commerce in the field of restaurant operations, at all times material hereto was

 the “employer” of Plaintiff as that term is defined under statutes referenced herein, engaged along

 with its employees in interstate commerce, and has annual gross sales and/or business volume of

 $500,000 or more.




                                                  1
Case 0:19-cv-61850-FAM Document 1 Entered on FLSD Docket 07/23/2019 Page 2 of 3



 4.     Defendant, JAMES TRAMONTANO, is a resident of Broward County, Florida and was,

 and now is, a manager of Defendant, TRAMONTANO BUSINESS HOLDINGS INC. D/B/A ALL

 STAR PIZZA, controlled Plaintiff’s duties, hours worked, and compensation, and managed the

 day-to-day operations of TRAMONTANO BUSINESS HOLDINGS INC. D/B/A ALL STAR

 PIZZA. Accordingly, JAMES TRAMONTANO was and is an “employer” of the Plaintiff within

 the meaning of 29 U.S.C. §203(d).

 5.     Defendant, TRAMONTANO BUSINESS HOLDINGS INC. D/B/A ALL STAR PIZZA,

 and Tramontano Festival, Inc. d/b/a All Star Pizza, Tramontano Enterprises Inc d/b/a All Star Pizza,

 and Parkland Pizza Inc d/b/a All Star Pizza are a single enterprise under the Fair Labor Standards

 Act, performed related activities through unified operation and common control for a common

 business purpose, engaged along with their employees in interstate commerce, and have an annual

 gross sales and/or business volume of $500,000 or more.

 6.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 7.     Plaintiff NEIL JOSEPH HIDALGO worked for Defendants as a cook and laborer.

 8.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 9.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 10.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 11.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.




                                                  2
Case 0:19-cv-61850-FAM Document 1 Entered on FLSD Docket 07/23/2019 Page 3 of 3



 12.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 13.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-12 above as if

 set forth herein in full.

 14.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 15.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791




                                                  3
